Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of June 23, 2011 (this “Agreement”), by and
between BON AMOUR INTERNATIONAL, LLC, a Texas limited liability company
(“Purchaser”); and MILLENNIA, INC., a Nevada corporation (“Company”).
 
W I T N E S S E T H
 
WHEREAS, Purchaser desire to purchase from the Company, and the Company desires
to issue and sell to Purchaser, 11,621,163 shares (the “Shares”) of the
Company’s common stock, par value $0.001 (the “Common Stock”), which upon
issuance would represent 22.3% of the Company’s issued and outstanding shares of
the Common Stock, on the terms and conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES
 
1.1 Sale of the Shares.  Subject to the terms and conditions herein set forth,
on the basis of the representations, warranties and agreements herein contained,
at the Closing (defined below) on the date hereof, Company hereby issues, sells,
assigns, transfers and delivers the Shares to Purchaser, and Purchaser hereby
purchases the Shares from the Company.
 
1.2 The Closing.  The purchase of the Shares shall take place at the office of
the Company or such other place as Purchaser and Company may mutually agree
contemporaneous with the execution hereof “Closing Date”.
 
1.3 Delivery of Certificates.  At the Closing, the Company shall deliver one or
more certificates representing the Shares to Purchaser in form and substance
satisfactory to Purchaser (“Certificates”), as shall be effective to vest in
Purchaser all right, title and interest in and to all of the Shares.
 
1.4 Consideration and Payment for the Shares.  In consideration for the Shares,
Purchaser shall pay to the Company a total purchase price of $220,000 (the
“Purchase Price”), as follows:
 
(a) The Purchaser has transferred $42,500 (“Initial Deposit”) to Securities
Transfer Corporation (the “Escrow Agent”), to be held pursuant to that certain
Escrow Agreement between Company and Purchaser dated June 1, 2011 (the “Escrow
Agreement”).
 
(b) At the Closing, the Company shall deliver to the Escrow Agent, the
Certificates for the Shares duly endorsed for transfer to be held in escrow in
accordance with the terms of this Agreement.  The Escrow Agent shall hold the
Shares pending the Closing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) On or before the Closing Date, the Purchaser shall transfer $177,500
(“Additional Payment”) to the Escrow Agent to be held in escrow in accordance
with the terms of this Agreement and the Escrow Agreement.
 
(d) Subject to the terms, conditions and warranties set forth in this Agreement,
on the Closing Date, in consideration for the Shares, the Escrow Agent will
transfer and deliver to the Purchaser and/or its nominees, the Certificates for
the Shares, and will pay all outstanding obligations of the Company, which total
the $220,000 Purchase Price (collectively, the “Closing”).
 
1.5 Conditions to Closing.  Purchaser’s obligation to close shall be conditional
upon the completion, to Purchaser’s satisfaction, of the following matters:
 
(a) Delivery of the materials set forth in Article 5;
 
(b) Either contemporaneously with or prior to Closing, a Stock Purchase
Agreement between Purchaser and Pam J. Halter, pursuant to which Ms. Halter
shall sell 6,837,837 shares of Company Common Stock to Purchaser, shall be fully
executed and enforceable;
 
(c) Each officer and director of the Company serving in such capacity as of the
Closing Date shall tender his or her written resignation (the “Officer and
Director Resignation(s)”) and the board of directors shall execute a written
consent resolution duly appointing Nathan Halsey to serve as the President and
Chief Executive Officer of the Company and the sole director of the Company (the
“Halsey Appointment Consent”). The resignations of the officers and appointment
of Nathan Halsey as the President and Chief Executive Officer of the Company
shall be effective as of the Closing Date, and the resignations of the directors
in their capacities as such and the appointment of Mr. Halsey as the sole
director of the Company shall be effective ten days subsequent to the mailing of
the Information Statement (described below); and
 
(d) The Company shall have filed with the SEC an Information Statement pursuant
to SEC Rule 14f-1 (the “Information Statement”) and mailed it to all
stockholders of the Company at least ten days prior to the effective date of the
resignation of all directors and appointment of Nathan Halsey as the sole
director.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents, warrants and undertakes to the Purchaser that:
 
2.1 Due Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada (a) with
full power and authority to own, lease, use, and operate its properties and to
carry on its business as and where now owned, leased, used, operated and
conducted.  The Company has no subsidiaries.  The Company is not qualified to
conduct business in any jurisdiction other than the States of Nevada and Texas,
and (b) all actions taken by the current directors and stockholders of the
Company have been valid and in accordance with the laws of the State of Nevada
and all actions taken by the Company have been duly authorized by the current
directors and stockholders of the Company as appropriate.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 (a) Company Authority.  The Company has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.
 
(b) Due Authorization.  The execution, delivery and performance by the Company
of this Agreement has been duly and validly authorized and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.
 
(c) Valid Execution.  This Agreement has been duly executed and delivered by the
Company.
 
(d) Binding Agreement.  This Agreement constitutes, and upon execution and
delivery thereof by the Company, will constitute, a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditor’s rights generally or the availability of equitable remedies.
 
(e) No Violation of Corporate Documents or Agreements.  The execution and
delivery of this Agreement by the Company and the performance by the parties
hereto of its obligations hereunder will not cause, constitute, or conflict with
or result in (i) any breach or violation, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under any of the provisions of, or
constitute a default under, any license, indenture, mortgage, charter,
instrument, certificate of incorporation, bylaw, judgment, order, decision,
writ, injunction, or decree or other agreement or instrument or proceeding to
which the Company or its stockholders are a party, or by which they may be
bound, nor will any consents or authorizations of any party other than those
hereto by required, (ii) an event that would cause the Company to be liable to
any party, or (iii) an event that would result in the creation or imposition or
any lien, charge or encumbrance on any asset of the Company or on the securities
of the Company to be acquired by the Purchaser.
 
2.3 Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of
the date hereof, the authorized capital of the Company is 50,000,000 shares of
Common Stock, par value $0.001 per share.  The issued and outstanding capital
stock of the Company is 38,837,837 shares of Common Stock.  All of the shares of
capital stock are duly authorized, validly issued, fully paid and
non-assessable.  No shares of capital stock of the Company are subject to
preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise.  As of the date hereof (i) there are no outstanding
options, warrants, convertible securities, scrip, rights to subscribe for, puts,
calls, rights of first refusal, tag-along agreements, nor any other agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company, or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, and (ii) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act of 1933, and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in the Company’s
articles of incorporation or bylaws or in any agreement providing rights to
security holders) that will be triggered by the transactions contemplated by
this Agreement. The Company has furnished to Purchaser true and correct copies
of the Company’s Articles of Incorporation and Bylaws.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.4 No Governmental Action Required.  Except for the SEC reports pertaining to
the transactions consummated hereunder (i.e., a Form 8-K, Information Statement,
Schedule 13D and Forms 3 and/or 4), the execution and delivery by the Company of
this Agreement does not and will not, and the consummation of the transactions
contemplated hereby will not, require any action by or in respect of, or filing
with, any governmental body, agency or governmental official.
 
2.5 Compliance with Applicable Law and Corporate Documents.  The execution and
delivery by the Company of this Agreement and the performance by the parties
hereto of the transactions contemplated hereby does not and will not contravene
or constitute a default under or violation of (i) any provision of applicable
law or regulation, (ii) the Company’s Articles of Incorporation or Bylaws, or
(iii) any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any its assets, or result in the creation or
imposition of any lien on any asset of the Company.  To the best of its
knowledge, the Company is in compliance with and conforms to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties.
 
2.6 Financial Statements.  The Company’s Financial Statements are contained in
the Company’s filings and reports made with the Securities and Exchange
Commission (“SEC”) since the Company’s formation (the “SEC Reports”). The SEC
Reports are (i) accurate and complete, (ii) contain all information required to
be filed under the rules and regulations of the SEC, (iii) are not subject to
any outstanding SEC comment letters or inquiries, and (iv) do not contain any
false statement of fact or fail to state ant fact necessary to make the facts
stated therein not misleading.
 
2.7 No Litigation.  The Company is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding, or pending or threatened
governmental investigation.  The Company is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.
 
2.8 No Taxes. The Company is not, and will not become with respect to any
periods ending on or prior to the Closing Date, liable for any income, sales,
withholding, franchise, excise, license, real or personal property taxes (a
“Tax”) to any foreign, United States federal, state or local governmental
agencies whatsoever. All United States federal, state, county, municipality
local or foreign income Tax returns and all other material Tax returns
(including information  returns) that are required, or have been required, to be
filed by or on behalf of the Company have been or will be filed as of the
Closing Date and all Taxes due pursuant to such returns or pursuant to any
assessment received by the Company have been or will be paid as of the Closing
Date.  The charges, accruals and reserves on the books of the Company in respect
of taxes or other governmental charges have been established in accordance with
the tax method of accounting. All returns that have been filed
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
relating to Tax are true and accurate in all material respects.  No audit,
action, suit, proceeding or other examination regarding taxes for which the
Company may have any liability is currently pending against or with respect to
the Company and  the Company has not received any notice (formally or
informally) of any audit, suit, proceeding or other examination.  No material
adjustment relating to any Tax returns, no closing or similar agreement have
been entered into or issued or have been proposed (formally or informally) by
any tax authority (insofar as such action relate to activities or income of or
could result in liability of the Company for any Tax) and no basis exists for
any such actions.  The Company has not changed any election, adopted or changed
any accounting method or period, filed any amended return for any Tax, settled
any claim or assessment of any Tax, or surrendered any right to claim any refund
of any Tax, or consented to any extension or waiver of the statute of
limitations for any Tax.
 
2.9 Liabilities. As of the Closing and after payment of all obligations by the
Escrow Agent, the Company will have no liabilities or obligations.  The Company
is a “Shell Corporation” as defined by the Rules of the SEC.
 
2.10 ERISA Compliance.   The Company maintains no “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), under which the Company or any ERISA Affiliate has any current
or future obligation or liability or under which any employee of the Company or
any ERISA Affiliate has any current or future right to benefits.
 
2.11 Compliance with Law.  To the best of its knowledge, the Company has
complied with, and is not in violation of any provision of laws or regulations
of federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.
 
2.12 Agreements.  The Company is not a party to any material agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment or instrument
or subject to any corporate restriction.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Unless specifically stated otherwise, Purchaser represents and warrants that the
following are true and correct as of the date hereof and will be true and
correct through the Closing Date as if made on that date:
 
3.1 Agreement’s Validity. This Agreement has been duly executed and delivered by
Purchaser and constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 Investment Intent. Purchaser is acquiring the Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof.
 
3.3 Restricted Securities.  Purchaser understands that the Shares have not been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
3.4 Legend. It is agreed and understood by Purchaser that the Certificates
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:
 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED 

 
3.5 Disclosure of Information. Purchaser acknowledges that it has been furnished
with information regarding the Company and its business, assets, results of
operations, and financial condition to allow Purchaser to make an informed
decision regarding an investment in the Shares.  Purchaser represents that it
has had an opportunity to ask questions of and receive answers from the Company
regarding the Company and its business, assets, results of operation, and
financial condition.
 
ARTICLE 4
COVENANTS OF THE PARTIES
 
4.1 General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party.  The Purchaser has had the
opportunity to review and inspect all documents, books, records (including Tax
records), properties, agreements, field operations, environmental records and
compliance, and financial data of any sort relating to the Company, and to
discuss the Company with its employees, customers and vendors.
 
4.2 Notices and Consents.  The Company will give any notices to third parties
and will use its best efforts to obtain any third-party consents that the
Purchaser may request.  Each of the Parties will give any notices to, make any
filings with, and use its best efforts to obtain any required authorizations,
consents, and approvals of governmental bodies.
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.3 Debt.  At Closing, the Escrow Agent will pay from the Purchase Price all
outstanding indebtedness or obligations of the Company of any kind.
 
4.4 SEC Filings.  After the Closing, the Company and Purchaser will file all SEC
reports pertaining to the transactions consummated hereunder.
 
ARTICLE 5 - THE CLOSING
 
5.1 Deliveries at Closing.  The Closing shall occur as a single integrated
transaction, as follows.
 
(a) Delivery by the Company.  The Company shall deliver, or shall cause the
Escrow Agent to deliver, to Purchaser:
 
(i)  
The Certificates representing the Shares;

 
(ii)  
copies of resolutions of the Board of Directors of the Company approving the
terms of this Agreement and the execution of the Agreement by the Company;

 
(iii)  
copies of all books, records and documents relating to the Company, including
the corporate records and stock records of the Company;

 
(iv)  
any other such instruments, documents and certificates as are required to be
delivered by the Company or its representatives or agents pursuant to the
provisions of this Agreement;

 
(v)  
the Director Resignation(s) and Halsey Appointment Consent; and

 
(vi)  
evidence of the satisfaction of the conditions set forth in section 1.5,
including specifically subsection (b) thereof.

 
(b) Delivery by Purchaser.  Purchaser shall deliver, or shall cause the Escrow
Agent to deliver:
 
(i)  
To Escrow Agent, the Additional Payment in U.S. currency by wire transfer to a
bank account designated in writing by the Company or by delivery of a certified
check, which shall constitute, along with the Initial Deposit, the full amount
of the Purchase Price, from which the Escrow Agent shall satisfy all outstanding
obligations of the Company as of the Closing Date; and

 
(ii)  
To the Company, a consent of the Manager(s) of Purchaser approving the terms of
the Agreement and the execution of this Agreement by the Purchaser.

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 6
MISCELLANEOUS
 
6.1 Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
6.2 Governing Law.  This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Texas (without regard to principles of conflicts of law).
 
6.3 Consent to Jurisdiction.  Each party irrevocably submits to the exclusive
jurisdiction of the appropriate state or federal court in the State of Texas for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby or thereby.  Each party agrees
to commence any such action, suit or proceeding in Dallas, Texas.
 
6.4 Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
6.5 Binding Effect; No Assignment, No Third-Party Rights.  This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  This Agreement is not assignable without the
prior written consent of each of the parties hereto or by operation of
law.  This Agreement is for the sole benefit of the parties hereto and their
permitted assigns, and nothing herein, expressed or implied, shall give or be
construed to give to any person, including any union or any employee or former
employee of the Company, any legal or equitable rights, benefits or remedies of
any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.
 
6.6 Further Assurances.  Each party shall, at the request of the other party, at
any time and from time to time following the Closing Date promptly execute and
deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.
 
6.7 Severability of Provisions.  If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.
 
 
 
8

--------------------------------------------------------------------------------

 
 
6.8 Exhibits and Schedules.  All exhibits annexed hereto, and all schedules
referred to herein, are hereby incorporated in and made a part of this Agreement
as if set forth herein. Any matter disclosed on any schedule referred to herein
shall be deemed also to have been disclosed on any other applicable schedule
referred to herein.
 
6.9 Captions.  All section titles or captions contained in this Agreement or in
any schedule or exhibit annexed hereto or referred to herein, and the table of
contents to this Agreement, are for convenience only, shall not be deemed a part
of this Agreement and shall not affect the meaning or interpretation of this
Agreement. All references herein to sections shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.
 
6.10 Expenses.  Except as otherwise expressly provided in this Agreement,
whether or not the Closing Date occurs, each party hereto shall pay its own
expenses incidental to the preparation of this Agreement, the carrying out of
the provisions hereof and the consummation of the transactions
contemplated.  Any obligation of the Company for compensation to any broker,
finder, agent or other person shall be satisfied by the Escrow Agent.
 
6.11 Public Announcements.  The parties agree to consult with each other before
issuing any press release or making any public statement or completing any
public filing with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law or any listing agreement
with any national securities exchange or quotation system, will not issue any
such press release or make any such public statement prior to consultation.
 
6.12 Non-confidentiality.  Notwithstanding Section 6.11, the Company and
Purchaser, and each employee, representative or other agent of the same
(collectively the “Covered Parties”), may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to a Covered Party relating to such tax treatment
and tax structure.
 
***Signature Page Follows***
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.
 
 
 

 
MILLENNIA, INC.
         
By: /s/Pam
Halter                                                                           
 
Pam Halter, President
             
BON AMOUR INTERNATIONAL, LLC
         
By: /s/ Nathan
Halsey                                                                   
 
Name: Nathan
Halsey                                                                  
 
Title: Pres/CEO                                                                            
 

 
 
 
 
 


 
 
10

--------------------------------------------------------------------------------

 


 